EXAMINER’S COMMENT

Prosecution Status
A final Office action was mailed on 07/22/2021 in which claims 1-6, 8-12, 14-15 and 17-20 were rejected under 35 USC 112 for failing to have adequate support in the original disclosure.  An interview was held on 08/05/2021 to discuss the final Office action and potential amendments to overcome the new matter rejection.  Subsequently, Applicant filed an after-final amendment to the claims and a request for consideration under the After-Final Consideration Pilot Program 2.0.  The after-final response is being ENTERED.

Allowable Subject Matter
In view of the after-final amendment to the claims, the Examiner finds that the claimed subject matter is adequately supported by the written description in compliance with 35 USC 112.  Accordingly, the rejection has been withdrawn and the claims are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ward, US 2014/0379584 A1 (Anti-fraud financial transaction method).
Graham III et al., US 2011/0270748 A1 (see ¶ 0162, receipt can be linked to debit transaction associated with a bank stamen that may allow a user via an interface to select a transaction and have a receipt associated with the transaction displayed)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        
8/30/2021